Citation Nr: 0937515	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia.  

In June 2007, the Board remanded this matter to the RO via 
the AMC for due process considerations, to attempt 
verification of a stressor, and to schedule a VA examination 
based upon any verified stressors.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
inpatient and outpatient records through October 2005, and 
stressor statements from the Veteran.  

The record indicates that the Veteran has never been 
diagnosed as having PTSD.  In April 2001, the Veteran was 
given a rule-out diagnosis of PTSD pending the disclosure of 
traumatic stressors, although the examiner at that time noted 
that the available evidence does not fully support a 
diagnosis of PTSD.  The Veteran has been diagnosed with 
schizotypal personality disorder, major depressive disorder, 
dysthymic disorder, alcohol dependence, nicotine dependence, 
and marijuana abuse.  However, a VA psychiatric examination 
in June 2009 included diagnoses only of depression not 
otherwise specified by history, alcohol abuse by history, and 
schizotypal personality disorder as the primary diagnosis, 
providing evidence against this claim.

The Veteran served onboard the U.S.S. Tripoli in contiguous 
waters of the Republic of Vietnam, during which time he was 
tasked with providing sub-watch around the 5th Fleet.  The 
evidence, including the medals and commendations awarded to 
the veteran, does not demonstrate that the Veteran was 
engaged in combat with the enemy, providing limited evidence 
against such a finding.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat directly indicated in the service records, or 
any other objective record, his testimony alone is 
insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran claims to have 
PTSD, despite a lack of diagnosis, due to an in-service 
stressor that has not been verified.  The Veteran has 
submitted statements containing information regarding 
incidents he allegedly participated in or witnessed in 
service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding any of his claimed stressors with which they could 
be verified by VA.

The Veteran cited stressors including performing emergency 
rescue, a car accident, and witnessing or being directly 
involved with physical and sexual assaults.  

In its June 2007 decision, the Board found that only one 
stressor was capable of verification and all others are not 
confirmable.

The Veteran cited participation in recovering dead bodies 
while aboard the U.S.S. Tripoli while stationed in the Indian 
Ocean during the India-Pakistan war in December 1971.  He 
stated that there were a number of CH-47 shinooks belonging 
to his battalion that crashed into the sea and that he helped 
to carry the recovered bodies through the ship.  

The Veteran's service personnel records (SPRs) verify that 
the Veteran embarked the U.S.S. Tripoli on October 19, 1971 
and disembarked in Okinawa on January 19, 1972.  

The RO obtained the ship's deck log from December 16 through 
31, 1971.  The records indicated two incidents of helicopters 
lost at sea.  One helicopter was lost on December 20, 1971 
and noted to have had 4 crew members on board, none of whom 
was recovered.  A second helicopter was lost on December 27, 
1971 and noted to have had 3 crew members on board.  One 
individual's body was recovered, though there is no further 
indication that the Veteran was personally involved in the 
recovery.

Simply stated, this event is not verified as described by the 
Veteran.  The event, as described by the Veteran, does not 
appear to be the same as the event as cited within the 
records obtained by the RO.  The Board finds that the 
Veteran's stressor statements have never been consistent over 
time. 

In June 2009, the Veteran was afforded a VA psychiatric 
examination based upon the unverified incident aboard the 
U.S.S. Tripoli.  The examiner noted that the Veteran only 
cited one stressor, that he "saw things [he] shouldn't have 
seen on ship", yet he would not elaborate.  The Veteran did 
not report to the examiner seeing any body parts or corpses.  
He did not report re-experiencing, arousal, or avoidance 
symptoms which the examiner opined would be expected in 
someone suffering from PTSD.  The Veteran did cite sexual 
assault, yet the examiner noted that "this incident may have 
taken place but it is not the primary issue in [the 
Veteran's] mental health difficulties."

The examiner diagnosed depression, not otherwise specified, 
by history; alcohol abuse by history; and schizotypal 
personality disorder as the primary diagnosis.  The examiner 
opined that PTSD is not present, noting that the stressor of 
military sexual trauma may be sufficient to produce PTSD but 
did not in this case.  The examiner noted also that the 
sexual trauma is not a verified stressor for the Veteran.  
The examiner opined that there were no PTSD symptoms present 
and that the Veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran does not have a valid diagnosis of 
PTSD based upon verified in-service stressors.  In essence, 
even if the Board were to accept the Veteran's rule-out PTSD 
diagnosis from April 2001 as a confirmed clinical diagnosis, 
the record does not confirm any of the Veteran's claimed 
stressors and the Board can think of no basis on which it 
could confirm such stressors.  

In addition, even if the Board assumes a stressor or 
stressors in service occurred, the Board finds that the most 
probative medical evidence at this time leads to the 
conclusion that the Veteran does not have PTSD.  The most 
recent examinations provide particularly negative evidence 
against this claim.  

Additionally, although the Veteran alleges combat-related 
stressors, his SPRs and DD Form 214 and other submitted 
evidence do not reflect direct combat with the enemy.  In 
sum, the Veteran has provided insufficient evidence for 
verification of the claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2004 and June 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran was 
afforded a VA examination in June 2009.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


